Case 1:19-cv-05574-AT Document 82 Filed 04/43Q8D®@ Sg Wy of 1

DOCUMENT
Law Office of James J. Toomey ELECTRONICALLY FILED

Not a Partnership or Professional Corporation DOC #:

 

P.O. Box 2903
Hartford, CT 06104-2903

April 23, 2020

BY ECF AND BY EMAIL Torres NYSDChambers@nysd.uscourts.gov

Honorable District Judge Analisa Torres
UNITED STATES DISTRICT COURT - SDNY
500 Pearl Street

New York, NY 10007

Re: Jonas v. Noble Construction Group, LLC, et al.
Matter No. 2019124537
Claim No. FKRO752
Case No. 1: 19-cv-05574-AT
Venue: USDC/SDNY

Dear Honorable District Judge Analisa Torres:

Please be advised this office represents Erika Szente Custom Window Treatment, LLC, d/b/a
Beacon Interiors i/s/h/a Windows Fashions, LLC d/b/a Beacon Interiors who is a Defendant/Third-
Party Defendant in this action. It is respectfully requested that the dates in the Court's Order dated
February 24, 2020 be extended because of outstanding discovery such as depositions and IME’s and
responses to interrogatories and demands due to the COVID virus.

1. It is requested that deposition completion date be extended from the original date of
April 28, 2020 to the new proposed date of July 29, 2020.

2. It is requested that all fact discovery completion be extended from the original date of
April 28,2020 to the new proposed date July 29,2020.

3. It is requested that all expert discovery shall be completed from the original date of
August 10, 2020 to the new proposed date of November 10, 2020.

4. It is respectfully requested the next case management conference be rescheduled from
the original date in the said Order of July 13, 2020 to new proposed date October 13,
2020.

GRANTED. Discovery deadlines are EXTENDED as follows:
- Depositions due by July 29, 2020:

- Fact Discovery due by July 29, 2020; and

- Expert Discovery due by November 10, 2020.

It is further ORDERED that the case management conference scheduled for July 14,
2020 is ADJOURNED to August 20, 2020, at 11:00 a.m.

SO ORDERED. (io

Dated: April 23, 2020 ANALISA TORRES
New York, New York United States District Judge

 
